811



          OFFICE      OF THE ATTORNEY GENERAL       OF TEXAS
                                AUSTIN ‘11




 Honomtble I. Predeckl
 countr AudItor
 Oelverton county
 Oalveston,  Texas

 Dear Sir:




               ThI6   will  acknou               f your l*M      roqueat-
 N   an   opinion     froln this d               e above-captioned
               If   VO correct1                  letter,   you desire
                                                    et fra   tin reg73lar
capensatim    of c                                   paid ta ruch em-
plop88   by the Coun


would authorize
                                                 t or profit withIn
                                                  of our ConJ!4tItutIon,
                                                 r posItIons sImultanooullly.
                                        Inaident   to one’8 aititenship.


                                    leutlon (h), pmvtdiag    that the
                                d to deputtes, aaafstants   and employees
                                tlon olc sorvieee,  Is made applloable
                                      a popuUtlon   In exae88 of
                                       therefore,  not applj to Oalre8ton


           Jury few,  not being linted by Irtatut*,        a~*) not “fee8
of office”  and need not be pald Into the Officers         Iklsry Fund
when oollected  by a county 0frioer.

           In aa8em uheyevty     employees recrive  jury fee8 in
addition  to their regular nalarlen,   they are not noeivIng  extra
salaries  or wage0 from the wnanty,slnoe jum fees are not
considered salaries   or wages.  Yhey are more In bha haturn of
an allowance or gratultr.    Jury rorvice being a “duty”, the juror
    .
                                                                                        812
I




    Honorable   I.   Predeokl,   page 2



    I8 entitled      to no coapematlon.    31 Am. Jur.,    Seotlon     57,    p, 597.
    Most atater,      however, have 8tatuter providing     a fee     for   8uoh
    8ervIoe.
                Trusting thF8 filly       annwar your   InQUIry,     we are


                                                 Vary truly   yours,

                                                 ATTORRHYOElwRAL OF TEXAS



                                                 BY        A+ -2. /3r-tL      -
                                                           Ii. T. Bob Doxmhue

    HTBD/JCP